Citation Nr: 0100701	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee arthrotomy, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas 
which denied an increased evaluation for the veteran's 
residuals of a left knee arthrotomy, evaluated as 10 percent 
disabling.

In a July 1998 decision, the RO assigned the veteran's 
residuals of a left knee arthrotomy a 30 percent rating, 
effective January 2, 1998, to April 23, 1998.  The RO then 
assigned this disability a temporary total rating under 
38 C.F.R. § 4.30, effective April 24, 1998 to May 31, 1998, 
and resumed the 10 percent disability rating, effective June 
1, 1998.

The Board notes that, in the July 1998 decision, the RO also 
assigned the degenerative joint disease of the veteran's left 
knee a separate 10 percent rating, effective March 27, 1995.


REMAND

The veteran was afforded a VA examination to determine the 
severity of her left knee disorder in March 1976.  She 
underwent a left knee arthroscope in April 1998.  It is 
observed that she has not been afforded a VA examination of 
her left knee since that time.  Reexaminations will be 
requested whenever there is a need to verify the current 
severity of a disability, where there has been a material 
change in a disability, or when the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2000).  

The RO arranged for the veteran to be scheduled for a VA 
examination but the appellant failed to report for an 
examination which was scheduled for October 1999.  In May 
2000 the appellant provided VA with a new address.  The Board 
feels that the appellant should be accorded another 
opportunity to report for an examination for disability 
evaluation purposes.  The appellant is hereby notified that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to an increased rating 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, the claim shall be denied.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, it is REMANDED 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
residuals of a left knee arthrotomy since 
April 1998.  After securing any necessary 
releases, the RO should obtain copies of 
all VA and private treatment records (not 
already of record), for association with 
the claims folder.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the severity of her 
residuals of a left knee arthrotomy.  The 
claims folder must be made available to 
the examiner.  All necessary testing 
should be conducted.  The examination 
report should contain a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The examiner should provide 
an opinion as to whether there is lateral 
instability or subluxation of the left 
knee, and, if so, whether it may be 
characterized as slight, moderate, or 
severe.  A complete rationale for any 
opinion expressed by the examiner should 
be provided.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for residuals of a 
left knee arthrotomy, currently evaluated 
as 10 percent disabling.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and her representative an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


